Citation Nr: 0215403	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  97-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for residuals of a head 
injury, other than a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs, which denied 
the benefits then sought on appeal.  The veteran, who had 
active service from February 1967 to January 1971, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.

A BVA decision dated in November 1999 determined that the 
veteran had submitted new and material evidence to reopen 
previously denied claims for service connection for residuals 
of a back injury and for chronic headaches and that those 
claims, as well as a claim for residuals of a head injury, 
were well grounded.  The Board then remanded those claims to 
the RO for additional development.  During the course of the 
requested development, a rating decision dated in 
February 2002 granted service connection for a low back 
disorder.  Since the grant of service connection for a low 
back disorder constituted a complete grant of the benefit 
sought, this matter is no longer before the Board.  The RO 
continued the denial of service connection for a headache 
disorder and for residuals of a head injury and the case was 
subsequently returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  A headache disorder is either causally or etiologically 
related to the head injury sustained by the veteran during 
service, or to his service-connected post-traumatic stress 
disorder.

3.  Exclusive of a headache disorder, the veteran is not 
currently shown to have any residuals of the head injury he 
sustained during service.  


CONCLUSIONS OF LAW

1.  A headache disorder was incurred in service or is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002).  

2.  Residuals of a head injury, beyond a headache disorder, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159 (2002).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, it was not specifically applied to 
the veteran's case by the RO, there is no prejudice to the 
veteran in proceeding with his appeal, because the 
requirements of the VCAA have been substantially satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (When the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there was no prejudice to the appellant.)  As will be 
more fully explained below, the RO provided the veteran with 
notice of the applicable laws and regulations and an 
explanation of why the evidence considered was insufficient 
to grant the claims, including information concerning the 
type of evidence necessary to substantiate the claims.  
Moreover, all relevant evidence appears to be of record.  
Accordingly, the Board will proceed with appellate review.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, as well as the Board's November 1999 
decision, have notified the veteran of the evidence 
considered, the pertinent laws and regulations, the reasons 
his claims were denied, and the type of evidence necessary to 
substantiate his claims.  In addition, the February 2002 
supplemental statement of the case informed the veteran of 
the VCAA by providing him notice of 38 C.F.R. § 3.159, the 
regulation enacted to implement the VCAA.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are all known and obtainable VA and private 
medical records.  In this regard, the Board notes that, in 
connection with the Board's November 1999 decision, the 
veteran was requested to specify the names of all health care 
providers who had treated him for headaches or residuals of 
his head injury.  In addition, the veteran was afforded VA 
examinations in connection with his claims on appeal, 
including a VA examination requested pursuant to the Board's 
November 1999 decision.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained prior to appellate review 
and no assistance has been requested by the veteran or his 
representative.  

Therefore, the Board's review indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  Simply put, the record appears to 
be complete.  Moreover, as the record is complete, any 
further obligation under the VCAA for the VA to advise a 
claimant as to the division of responsibilities between the 
VA and the claimant in obtaining evidence is effectively 
moot.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Consequently, the case is now ready for appellate 
review.

Applicable Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
That an injury or disease occurred in service alone is not 
enough.  There must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 3.102.  

A Headache Disorder

After reviewing the evidence of record, the Board is of the 
opinion that the evidence supports the claim for service 
connection for a headache disorder.  The Board finds that the 
veteran currently has a headache disorder that is either a 
residual of the head injury he sustained during service or 
one which is causally or etiologically related to his 
service-connected post-traumatic stress disorder.  

The veteran's service medical records show that he was seen 
for complaints of headaches on one occasion during service in 
March 1967.  The diagnosis following that clinic visit was of 
tension headaches.  Service medical records also show that in 
October 1970 the veteran was hit on the forehead with a metal 
ashtray.  Initial physical examination disclosed the presence 
of a large goose egg on the left side of the forehead.  The 
impression was post concussion and the veteran was 
hospitalized overnight and returned to duty the following 
day.  The diagnosis following hospital admission was 
concussion, no neurologic sequelae.  A report of a physical 
examination performed in December 1970 in connection with the 
veteran's separation from service shows no pertinent 
complaints, defects, or abnormalities. 

Following service, in statements submitted by the veteran in 
connection with his claim, as well as in testimony presented 
before the RO and the Board at personal hearings, the veteran 
has related that he has experienced headaches on a regular 
basis since his service head injury.  More recently, in a 
statement dated in April 2002 the veteran has claimed that 
his headaches are secondary to his service-connected post-
traumatic stress disorder.  Medical evidence associated with 
the claims file tends to support the veteran's contentions.  

A private medical record dated in May 1997 shows the veteran 
reported sustaining a head injury during service and that, 
since that time, he had almost constant headaches on and off.  
The impression at that time was chronic headaches of 
undetermined etiology.  Following a psychiatric evaluation 
performed in September 1997, after relating a similar history 
of head injury, the Axis III diagnoses included recurrent 
headaches and status post cerebral concussion.  Following a 
VA examination performed in December 1997, an Axis III 
diagnosis of recurrent headaches was also recorded, but 
following a VA psychiatric examination performed in 
February 2000, an Axis III diagnosis of a history of head 
injury with post-traumatic headaches was recorded.  

In order to more fully explore the etiology of the veteran's 
headache disorder, he was afforded additional VA examinations 
in May 2000, October 2001, and in May and June 2002.  All of 
these examinations indicate that the veteran's headache 
disorder is related to his service-connected psychiatric 
disability.  Following the May 2000 neurological examination, 
the pertinent impression was chronic headaches probably 
secondary to chronic tension headaches related to chronic 
depressive disorder and post-traumatic stress disorder.  An 
addendum to that examination later in May by that examiner 
explained that chronic tension headaches were probably 
related to stress and that post-traumatic stress disorder may 
contribute to the headaches frequency.  It was noted that the 
headaches did not appear to be migraine headaches, and the 
examiner doubted that the service head injury was the cause 
of the headaches.  

Following the October 2001 VA examination, the examiner 
concluded that most of the veteran's headaches were related 
to chronic tension headaches with depression.  Following a VA 
psychiatric examination performed in May 2002, the examiner 
stated that the veteran had recurrent tension headaches which 
appeared to be related secondary to his service-connected 
post-traumatic stress disorder, while the VA neurological 
examination performed the following month, indicated that the 
headaches were related to chronic tension headaches.

Based on this evidence, the Board believes that there is more 
than a reasonable doubt as to whether the veteran's headache 
disorder is related either to the injury he sustained during 
service or to his service-connected disability.  On the one 
hand, the veteran has related that he experienced headaches 
since the injury in service, a complaint or clinical finding 
which is capable of lay observation.  Furthermore, following 
a February 2000 psychiatric examination the veteran was 
diagnosed with post-traumatic headaches.  On the other hand, 
more than one examiner, some with less precision than others, 
have suggested a relationship between the veteran's headache 
disorder and his service-connected psychiatric disorder.  
There are no medical opinions of record which suggests any 
other etiology for the veteran's headache disorder, and thus, 
the medical opinions relating the veteran's headache disorder 
to the injury he sustained in service or his 
service-connected disability are essentially uncontroverted.  
Accordingly, the Board concludes that there is a basis for 
granting service connection for a headache disorder.  

Residuals of a Head Injury Excluding Headaches

As indicated above, the veteran's service medical records 
clearly document that he sustained a head injury in 
October 1970 that required an overnight hospitalization.  The 
veteran was diagnosed as sustaining a concussion, but upon 
hospital discharge, no neurologic sequelae were noted and no 
pertinent defects or abnormalities were noted at the time of 
the veteran's separation examination performed in 
December 1970.  While the veteran has suggested in medical 
records associated with the claims file that he experiences a 
right hand tremor and/or memory loss due to his service head 
injury, the Board finds that these contentions are not 
supported by the evidence of record, and that beyond the 
headache disorder, the veteran is not shown to have any other 
residuals from the service head injury.  

At the time of a VA examination performed in August 1994 the 
veteran reported that, following his service injury, he had 
experienced an intermittent tremor of the right hand.  
However, following the neurological examination, no tremor 
was identified and no impression or diagnosis of a tremor was 
recorded following the examination.  At the time of a private 
psychiatric examination performed in September 1997, at which 
time the veteran related the history of the service head 
injury and was diagnosed with recurrent headaches and status 
post cerebral concussion, the veteran related no history of a 
right hand tremor.  In addition, mental status examination 
disclosed that memory and recall were intact.  

During a videoconference hearing before the Board in 
September 1998, the veteran made no reference to a right hand 
tremor or memory loss as being associated with his service 
injury.  The veteran's representative was inquired as to 
whether there were any other residuals beyond headaches 
associated with the head injury and the veteran indicated 
that there were no other problems.  In clarifying the issue, 
the veteran's representative was asked:  "So, when you're 
talking about the actual residuals of the head injury, are 
you saying that those residuals are limited to headaches, or 
it's really just one issue here, not two?"  And the response 
from the veteran's representative was:  "I believe that's 
what is surfacing, sir."  Transcript at 10.  Later in the 
hearing, the veteran's representative was asked:  "You 
haven't identified any other separate residuals from [except 
the headaches] from the head injury, is that correct?"  And, 
the response was, "That's correct, sir."  Transcript at 11.  

Nevertheless, at the time of a February 2000 VA examination 
the veteran related that, following his service injury, his 
memory was affected to some extent, stating "I just get a 
little forgetful at times."  Some decreased memory was noted 
on mental status examination, but after the examination, the 
only diagnosis associated with the head injury was of post-
traumatic headaches.  The examiner commented that he felt 
that depression was playing a major role, along with his PTSD 
in his present problems.

At the time of a VA examination performed in May 2000, the 
veteran related that in addition to frequent headaches, he 
also had memory impairment for the past 2 to 3 weeks, and had 
difficulty in recalling things.  On examination, the veteran 
had a moderate tremor of his right hand off and on while 
resting, and had a mild tremor of his right hand on finger to 
nose testing.  Following the examination, the impression was 
consider early dementia.  The examiner indicated that the 
veteran had complained of memory impairment over the past 2 
to 3 years, and that he should be investigated for the cause 
of his progressive dementia.  However, in an addendum to that 
examination, the examiner stated that the early dementia was 
an incidental finding and may not be related to his military 
service.  Subsequently performed VA neurological and 
psychiatric examinations performed in October 2001 and May 
and June 2002, contain no reference to complaints, clinical 
findings or diagnosis of either memory loss or right hand 
tremors.

Based on this record, the Board finds that, while the record 
may suggest the presence of a right hand tremor and memory 
loss, neither has been shown to represent a chronic disorder, 
and most importantly, neither has been shown to be related to 
the head injury the veteran sustained during service.  In 
fact, the one examiner who diagnosed memory loss associated 
with early dementia specifically indicated that that 
represented an incidental finding that was unrelated to 
service.  

In the absence of medical evidence demonstrating the presence 
of additional residuals of the head injury the veteran 
sustained during service, beyond the headache disorder, there 
is no basis for granting service connection.  Simply put, 
neither the memory loss or right hand tremor, if present, are 
shown to represent a chronic disorder that is related to the 
service incident.  Accordingly, service connection for 
residuals of a head injury, excluding headaches, is denied.


ORDER

Service connection for a headache disorder is granted.  

Service connection for residuals of a head injury, excluding 
a headache disorder, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

